UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2359



LINDA L. KENNEDY,

                                              Plaintiff - Appellant,

          versus


VIRGINIA STATE BAR; THOMAS A. EDMONDS; PAUL
GEORGIADIS;   JAMES   C. MCCAULEY;  BARBARA
WILLIAMS; RHYSA SOUTH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-481)


Submitted:   April 8, 2003                 Decided:   April 17, 2003


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda L. Kennedy, Appellant Pro Se. James Walter Hopper, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda L. Kennedy appeals the district court’s order dismissing

her civil action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated on

the bench by the district court.    See Kennedy v. Virginia State

Bar, No. CA-02-481 (E.D. Va. Oct. 4, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2